Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Scott Smith on 3/19/2021.
The application has been amended as follows:

1 - 20. (canceled).  
21. (Currently amended) A method to automatically populate a database that is utilized by an application loaded into a telecommunications device, the method comprising the actions of: 
embedding an autoloader module within a first telecommunications device ("TD") application, wherein the first TD application is configured to run within a TD; 
installing the first TD application and a second TD application within the TD, wherein the first TD application is a second line service application that operates to place and receive mobile telephone calls, wherein the second TD application is a mapping application;
upon the first launching of the first TD application, the autoloader module operates to automatically search within a memory of the TD, to identify plurality of data sources associated with the TD by at least performing the action of searching data sources of at plurality of other applications within the memory of the TD that include telephone numbers and addresses; 
the autoloader module mining the one or more data sources to identify a plurality of relevant data for the first TD application and the second TD application, wherein the plurality of relevant data includes data that the first TD application and the second TD application utilize in operation;
the autoloader module extracting a first plurality of relevant data from the one or more data sources for the first TD application and a second plurality of relevant data from the one or more data sources for the second TD application; 
the autoloader module populating a first beneficiary database within the memory of the TD with the plurality of relevant data, the first beneficiary database, once created, being accessible only by the first TD application, and a second beneficiary database within the memory of the TD, the second beneficiary database, once created, being accessible only by the second TD application, via at least the action of loading extracted telephone numbers and addresses into the first beneficiary database and the second beneficiary database; and 
the first TD application and the second TD application exclusively utilizing their respective dedicated beneficiary databases during operation; 
whereby the first TD application and the second TD application are able to automatically have a populated database within the memory of the TD for selecting parties to be called or identifying incoming calls without a user having to take any actions to program the database;  
wherein the action of searching the TD to identify one or more data sources comprises searching databases within the memory of the TD and utilized by other applications within the TD and further comprises the action of updating the one or more data sources with information obtain by using the first TD application.

25-27. (canceled).  

Allowable Subject Matter
Claims 21-24 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 01/14/2021 and examiner’s amendment, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643